10

11

12

13

14 |

15

16

17

18

19

20

21

 

 

 

 

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SANDRA K. LONG, a single individual,
No. 2:19-cv-00568 RSL

 

 

 

Plaintiff,
VS. ORDER TO
CONTINUE TRIAL DATE
USAA CASUALTY INSURANCE
COMPANY, DOES I-X
Defendants. Clerk’s Action Required
ORDER

Based on the foregoing Stipulated Joint Motion, it is ORDER, ADJUDGED, and
DECREED that the above-captioned case should be continued for trial to August 3, 2020.

The Court will issue a new case schedule.

ORDER TO CONTINUE TRIAL DATE ROBERT D. BOHM, PLLC
— Page | PO Box 25536
Federal Way, WA 98093
206-463-6767
rdbohm @ premisesinjurviaw.com

 

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

ORDERED on this 5“ day of December, 2019.

Milan h

Robert S. Lasnik
United States District Judge

ORDER TO CONTINUE TRIAL DATE
— Page 2

ROBERT D. BOHM, PLLC
PO Box 25536
Federal Way, WA 98093
206-463-6767
rdbohm @premisesinjurylaw.com

 
